Case 20-10343-LSS Doc 3784 Filed 05/12/21 Page1of2

May 6, 2021

FILED
2021 MAY 12. AM 8:5
| am writing to you concerning the BSA lawsuit and the things that their lawyers are doing
behind the scene. I’m supposed to say that | want them to do what is right. |’ Ieomerback te oun
that later. I'm supposed to express my feelings. I’m case number SAfso | won't go into
detail about what happened. | will tell you my feelings and thoughts. | can't speak for all but
here are my thoughts on the incident and the aftermath. I’m sure there are those who
suffered in silence. Then there are the predators who may have found others of like mind
who may have or did become braggarts. This creates talk. Talk creates rumors and gossip
and a ripple effect. This was my case. Those who participated in this came back and told. |
endured whispers, rumors, gossip behind my back. After many years, some asked questions
to my face that came from this talk. Imagine the personal demons | suffered during this time.
Now, imagine you're a parent who one day has a friend saying they need to talk to you. They
tell you what they have heard. As a parent you are scared to do anything because you're
scared it may be true, you don't know how to ask, and you don't know how to fix it. The same
happens to your siblings. The same thing happens. Nothing gets said, nothing gets done.
Can you imagine how lonely that feels? Getting back to the talk, there are the predators, then
there are the semi-predators, if you will. They are the people who did not do the initial
damage, but they say or do something to you to do damage. These are the jackals and
hyenas of society. And remember Scouts were involved in this, too. This all springs from this
incident. Now concerning the BSA and their lawyer's dealings, what's right and what's wrong.
You might want to ask the BSA leaders and their lawyers to stand up and quote the Boy
scout Oath or Promise (which contains the words: to help other people at all times/duty to
other people...to prove yourself a Scout and do your part to make this a better world. Quote
the Boy Scout Law (which contains the words: trustworthy, helpful...).quote the Boy Scout
Slogan which says: do a good turn daily.

Dear Justice Silverstein and others, who may read this letter,

Justice Silverstein, thank you for taking the time to read this letter, | hope it wasn't too long or
took up too much time.

Sincerely,

 

 
Case 20-10343-LSS Doc 3784 Filed 05/12/21 Page 2 of 2

CHARLOTTE NC 280

7 MAY 2021 PMZ -L

 
 

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street, 6th floor
Wilmington,DE 19801

Ue
at KS

1{SG0i-so0s455 Afosa}elig halos gig ttt

 
